Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed May 11, 2021 is acknowledged. Claims 1-49 are deleted. Claims 50-69 are added. Now, Claims 50-69 are pending.

Claim Objections
2.	Claims 54 and 61-62 are objected to because of the following informalities:  
	In Claim 54 (line 1), Applicant is advised to delete “also”.
Appropriate correction is required.


Double Patenting Rejection(s)

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 50-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10 954 561. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: Claims 15-16 of the foregoing patent is directed to a method of preparing an array of polynucleotides leading to a substrate that is fully encompassed by the substrate of the present invention.

5.	Claims 50-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-5 and 13-14 of U.S. Patent No. 9 752 186. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: Claims 4-5 and 13-14 of the foregoing patent are directed to methods of preparing arrays of polynucleotides leading to substrates that are fully encompassed by the substrate of the present invention.

6.	Claim 50 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
Dogra (US 2010 0273931) discloses a linear block copolymer derived from a decarboxylating monomer and methyl acrylate. The decarboxylating monomer can be those in Fig. 2 and 4 (e.g., 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
). ([0045] and [0050]) However, Dogra does not teach or fairly suggest the substrate coated with the polymer via the functional groups on the surface of the substrate as presently claimed. 

7.	Claims 51, 54 and 61-62 would be allowable if rewritten to overcome the claim objection or the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 5 above.

8.	Claims 52-53, 55-60 and 63-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 5 above.

9. 	The non-patent literature document (#174) Nalker et al. has been lined through because a copy is not provided.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
November 5, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765